Case 1:19-cv-02392-WJM-SKC Document 19 Filed 10/07/19 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-2392

  JOUREY NEWELL, individually and on behalf of a class of all persons and entities similarly
  situated,

         Plaintiff,

  v.

  HOMEADVISOR, INC.,

         Defendant.


   DEFENDANT HOMEADVISOR, INC.’S CORPORATE DISCLOSURE STATEMENT


         Pursuant to Federal Rule of Civil Procedure 7.1, Defendant HomeAdvisor, Inc.

  (“HomeAdvisor”) discloses that it is a wholly owned subsidiary of ANGI Homeservices Inc., a

  publicly traded company.

  Dated: October 7, 2019                     Respectfully submitted,


                                              /s/ Brent R. Owen
                                              Brent R. Owen, #45068
                                              David Blake, #25202
                                              Squire Patton Boggs (US) LLP
                                              1801 California Street, Suite 4900
                                              Denver, Colorado 80202
                                              O 303 830 1776
                                              F 303 894 9239
                                              Brent.owen@squirepb.com
                                              David.blake@squirepb.com
Case 1:19-cv-02392-WJM-SKC Document 19 Filed 10/07/19 USDC Colorado Page 2 of 2




                                     Eric J. Troutman
                                     Emily L. Wallerstein
                                     Squire Patton Boggs (US) LLP
                                     555 South Flower Street, 31st Floor
                                     Los Angeles, California 90071
                                     O 213 624 2500
                                     F 213 623 4581
                                     eric.troutman@squirepb.com
                                     emily.wallerstein@squirepb.com

                                     Amy Brown Doolittle
                                     Squire Patton Boggs (US) LLP
                                     2550 M Street, NW
                                     Washington, DC 20037
                                     O 202 457 6000
                                     F 202 457 6315

                                     Attorneys for Defendant HomeAdvisor, Inc.




                                       2
